DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claims 11-13, 2-10, 14-19 & 22-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn due to the amendment of the claims.

The rejection of claims 1-19 & 22-24 under 35 U.S.C. 102(a)(1) as being anticipated by Dingle et al (2015), as evidenced by Hopkins et al (2015) is withdrawn due to the amendment of the claims.

Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20, 21 & 25-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim, for the reasons made of record in the previous restriction requirement. Election was made with traverse in the reply filed on 5/13/20.  Note further that since parent application 16/077,411 recites similar claims, and in which withdrawn claims 20, 21 & 25-30 have not been cancelled, a provisional rejection is necessitated as indicated below.

Claims 1-19, 20-21, 22-24 & 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 11-15, 32-37 & 38 of copending parent Application No. 16/077,411.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to BMPS systems that comprise two or more neural cell types aggregated into a spheroid mass, which include micro-glia and the same biomarkers being expressed, and wherein both BMPS systems are electrophysiologically active in a spontaneous manner and a diameter of less than 500 um.  Note further that the limitations of claim 8-14 & 17-19 are merely inherent properties of the recited microglial cells.  This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911 The fax phone number for this Group is (571) 273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 1, 2021